DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of crystalline insulin and A-21 desamido insulin, in the reply filed on 4/16/21 is acknowledged.
After further consideration, the species election is withdrawn.
Claims 1-12 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "wherein the amount of zinc…" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite the composition comprises zinc. The rejection can be overcome by amending claim 7 to “…wherein the pharmaceutical product comprises zinc in the insulin particles, wherein the zinc is not more than…” or the like. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US20080026068, cited on IDS).
Brown et al. teach compositions of spherical insulin particles having improved pulmonary application potentials and methods of forming and using these compositions (Abstract). Brown also teaches that in some examples, the microparticles are microspheres comprising greater than about 99% insulin by weight ([0038], and claim 14), meeting the limitations of claim 1(i).  With respect to the limitation “particles having particle size at the micrometer level”, Brown et al. teach particle size determined by laser light scattering Coutler LS230.95% of the Insulin microspheres are between 0.95 and 1.20 microns” ([0070] and FIG. 27). 
With to claim 1 (ii), 8, 10 and 11, Fig. 2 of Brown et al. disclose the amount of dimer is 0.58, HMWP is 0 and the amount of A21 desamino is 0.72 after processing into small spherical particles (Fig. 2 and [0227]), meeting the limitation of “the total amount of insulin-related impurities in the insulin particles being not more than 2% by weight”. As evidenced by instant claim 8, 11 and 12, insulin dimers, A21 desamino and HMWP meet the limitations of “insulin-related impurities”. 
With respect to claims 1 (iii) and (iv), Brown et al. does not expressly state that the total amount of solvent-related impurities being not more than 0.03%, nor the total amount of nonsolvent-related impurities being not more than 0.3%. However, the amount of impurities in a pharmaceutical composition is is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In particular, a person of ordinary skill in the art would be motivated to have the least amount of impurities in a pharmaceutical composition as possible.  In the instant case, Brown et al. teach desirable insulin particles from a utility standpoint would have a narrow size distribution and be substantially free of excipients (e.g. consisting of only the active agent).  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to limit the amount of impurities to arrive at the dose ranges of (iii) and (iv). Moreover, Brown et al. teach the insulin is 99-100% by weight of the microparticles. A composition comprising 100% insulin by weight would necessarily have less than .03% solvent related impurities and less than 0.3% nonsolvent related impurities. 
With respect to claim 2, Brown et al. teach examples comprising human zinc crystalline insulin [0209, 0216].
With respect to claim 3, Brown et al. teach the use of “insulin analogs wherein: a) the amino acid residue at position B28 is substituted with Asp, Lys, Leu, Val, or Ala, and the amino acid residue at position B29 is Lys or Pro” [0170], which meets the limitation of “insulin aspart”.  
With respect to claims 4 and 6,  Brown et al. teach particle size determined by laser light scattering Coutler LS230.95% of the Insulin microspheres are between 0.95 and 1.20 microns” ([0070] and FIG. 27). Brown et al. teach spherical insulin particles (Abstract, [0001]). Please note that “substantially spherical in shape” is a term of the art and defined by Brown et al. [0135].
With respect to claim 5, Brown et al. teach particle size determined by laser light scattering Coutler LS230.95% of the Insulin microspheres are between 0.95 and 1.20 micron ([0070] and FIG. 27). The percent by volume of insulin particles that have less than 5µm, is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Brown et al. teach the results show a homogenous distribution of microspheres with 95% being between 0.95 and 1.20 microns in diameter by number, surface area and volume. Brown et al. teach the aerodynamic diameter has been shown to be 1.47 microns in diameter [0298]. Brown et al. also teach that fine particle sizes are expected to penetrate the deep lung. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the particle size in order to optimize the delivery of the insulin, to arrive at the percent by volume of insulin particles of claim 5. 
 With respect to claim 7, Brown et al. teach 0.36 to 0.46% per given weight of raw material zinc crystalline insulin [0260], meeting the limitation of “not more than 1% and not less than 0.3%”. 
With respect to claims 9 and 12, it would have been obvious to a person or ordinary skill in the art to limit the amount of impurities in a pharmaceutical composition. The amount of impurities in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Brown et al. disclose the amount of dimer is 0.58 and the amount of A21 desamino is 0.72 after processing into small spherical particles (Fig. 2 and [0227]). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to limit the amount of impurities in the insulin composition, to arrive at a range below 0.13 for dimers and below 0.63 for A21 desamino. 
Thus, the invention as a whole is prima facie obvious over the references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,322,168. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1 and 7 of USPN claims a high purity inhalable insulin material for pulmonary pharmaceutical product, comprising insulin particles having a particle size at the micrometer level, purity of the particles not being less than 96% by weight, the amount of zinc not being more than 1% and not less than 0.3%, the total amount of insulin-related impurities consisting of insulin dimer, HMWP and A-21 desamino insulin being not more than 2%, wherein the total amount of A-21 desamido insulin is less than or equal to 0.63% and/or the total amount of insulin dimer is less than or equal to 0.13% by weight, the total amount of solvent-related impurities not being more than 0.03% and the total amount of solvent-related impurities, not being more than 0.3%. Therefore, claims 1 and 7 of the USPN anticipates instant claims 1 and 7-12. The USPN also claims the same insulin type as instantly claimed, meeting the limitations of instant claims 2 and 3. Claim 4-6 of USPN also claims the insulin particles have the same particle size as instantly claimed, meeting the limitation of instant claims 4-6. 
Therefore, the USPN anticipates the instant claims. 
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654